IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LUZERNE COUNTY COURT OF                   : No. 73 MM 2014
COMMON PLEAS,                             :
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
LAWRENCE HIGGINS,                         :
                                          :
                   Petitioner             :




                                       ORDER


PER CURIAM
      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.